Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed February 17, 2021. Claims 2-16 and 18-24 are pending. Claims 2-6, 8, 10, 12, 14, and 18-23 have been amended. Claims 1, 17 and 25 have been cancelled.

Allowable Subject Matter
Claims 2-16 and 18-24 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 2-16 are allowable over the prior art because the combination of limitations including a computer- implemented method of determining water-filled porosity and water salinity in a well, the method comprising: applying a dielectric apparatus to a well core, the dielectric apparatus comprising a dielectric probe, and a frequency sweep signal generator; generating, with the frequency sweep signal generator, a broadband signal over a selected frequency range; obtaining, from the dielectric probe, a complex dielectric permittivity of the well core in response to the broadband signal; selecting a dielectric mixing law with the index number m; calculating m-th root of complex dielectric permittivity over the selected frequency range; plotting, on a graphical user interface (GUI), a m-th root of complex dielectric permittivity over the selected frequency range in a complex domain, wherein m is an index number; determining, with a porosity and salinity logical circuit, a matrix permittivity, a water wherein the water salinity is determined further by crossing of a linear regression fit of the m-th root of complex dielectric permittivity with a water line in the complex domain; and displaying the water salinity and the water-filled porosity on the GUI is not found, taught or suggested in the prior art of record.
Claims 18-24 are allowable over the prior art because the combination of limitations including a system for determining water-filled porosity and water salinity in a well, the system comprising: a dielectric apparatus comprising a dielectric probe, a frequency sweep signal generator, a porosity and salinity logical circuit, and a graphical user interface; wherein the frequency sweep signal generator is configured to generate a broadband signal over a selected frequency range; and the porosity and salinity logical circuit comprises a processor and a non-transitory medium with computer executable instructions embedded thereon, the computer executable instructions configured to: obtain a complex dielectric permittivity from a dielectric probe applied to a well core or from well logs stored in a memory; select a dielectric mixing law with the index number m; calculate an m-th root of complex dielectric permittivity over the selected frequency range; plot, on the graphical user interface (GUI), a m-th root of complex dielectric permittivity over the selected frequency range in a complex domain, wherein m is an index number; determine a matrix permittivity, a water salinity, and a water-filled porosity based on the complex dielectric permittivity and the dielectric mixing law, wherein the water salinity is determined further by crossing of a linear regression fit of the m-th root of complex dielectric permittivity with a water line in the complex domain; and display the water salinity and the water-filled porosity on the GUI is not found, taught or suggested in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L SUGLO whose telephone number is (571)272-8584.  The examiner can normally be reached on Monday through Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JANET L SUGLO/Primary Examiner, Art Unit 2864